Exhibit 10.34

Permanent employment agreement

Between

WEIGHT WATCHERS FRANCE whose registered office is located Immeuble « Le
Florilège » 4 allée de la Fresnerie 78330 FONTENAY LE FLEURY, represented by
Mr. Clive BROTHERS, acting in his capacity as Managing Director, below called
“the Company”

ON THE ONE HAND

And

Mrs. Corinne POLLIER-BOUSQUET

Domiciled at [REDACTED]

ON THE OTHER HAND

The parties hereto agree as follow:

 

1



--------------------------------------------------------------------------------

EMPLOYER:

The Company may be substituted at any time to any company belonging to the group
for the fulfillment of its contractual obligations.

HIRE:

From the 13th October 2003 and subject to the pre-medical examination, the
Company hires Mrs. Corinne POLLIER-BOUSQUET according to the conditions stated
below.

The Company is subject to the provisions of the staff regulations and collective
agreement existing since the 23rd May 2003. Mrs. Corinne POLLIER-BOUSQUET will
benefit from the collective agreement applicable to the Company or to any
company where Mrs. Corinne POLLIER-BOUSQUET would be transferred.

Mrs. Corinne POLLIER-BOUSQUET who accepts to be hired by the Company, formally
declares not to be bound by any other company and being free from any
commitments regarding her last employer.

She commits to inform without delay the Company about any changes in her
personal situation such as her address, her family statute, etc…

PROFESSIONAL ROLE:

Mrs. Corinne POLLIER-BOUSQUET will be:

From the 13th October 2003 to the 31st December 2003:

FUTURE MANAGING DIRECTOR

FROM the 1st January 2004:

MANAGING DIRECTOR

Her functions will be as follow (see the definition attached).

The work will be executed by Mrs. Corinne POLLIER-BOUSQUET under the authority
and within instructions given by her supervisor, Mr. Clive BROTHERS, or other
person designated by the Company.

CLASSIFICATION:

Mrs. Corinne POLLIER-BOUSQUET is a senior executive.

 

2



--------------------------------------------------------------------------------

SALARY:

Mrs. Corinne POLLIER-BOUSQUET will be paid 120 000 € as gross salary over
thirteen months. The monthly gross salary will then be 9 230, 77 € x 13.

As regard to the global economic situation of the Company, to its own results
and also to the personal achievement of Mrs. Corinne POLLIER-BOUSQUET, the
salary of the latter will be reconsidered on the 1st of July 2004 and every year
upon mutual agreement.

This annual negotiation will take place regardless any legal or treaty provision
applicable to the Company.

WORK DURATION:

As a senior executive, and with regard to the specific organization of the
Company applicable to the employees, Mrs. Corinne POLLIER-BOUSQUET will not be
bound by the schedule applicable in the Company.

AWARD – BONUS:

Mrs. Corinne POLLIER-BOUSQUET will receive a bonus compliant with the rule in
place in the Company applying to the Country Managers of Weight Watchers Group.
From the 1st January to 31st December 2004 a bonus of 60 000 € is guaranteed to
Mrs. Corinne POLLIER-BOUSQUET. For the first year, she will receive the highest
value between this minimum and the result of the calculation of the above
mentioned rule in place.

WORKING PLACE:

Mrs. Corinne POLLIER-BOUSQUET will work at the Company headquarters, in Fontenay
le Fleury or any place chosen by the Company in Ile-de-France.

TRAVEL AND EXPENSE REIMBURSEMENT:

Because of her duties, Mrs. Corinne POLLIER-BOUSQUET may have to travel in
France or outside, short or long term.

Mrs. Corinne POLLIER-BOUSQUET will be reimbursed of travelling and subsistence
expenses upon receipt.

 

3



--------------------------------------------------------------------------------

PROVISION OF A COMPANY CAR:

With regard to her duties, the Company will provide Mrs. Corinne
POLLIER-BOUSQUET a Company car which will remain its property. That provision
will be effective the following month after her arrival and will remain for the
length of the agreement.

The car can be used for a personal and professional purpose. The Company will
cover all expenses related to the car upon receipt. This provision is a benefit
in kind regarding tax and social rules.

The insurance will be paid by the Company.

Mrs. Corinne POLLIER-BOUSQUET commits to inform the Company of any damages on
the car within 48 hours maximum. The Company will then take the necessary
measures.

Mrs. Corinne POLLIER-BOUSQUET commits to keep the car in perfect conditions.
Once the agreement is terminated, Mrs. Corinne POLLIER-BOUSQUET commits to give
the car, papers and keys back immediately at the office.

Mrs. Corinne POLLIER-BOUSQUET will be personally responsible for any parking or
traffic fine. She will then pay in due time. Mrs. Corinne POLLIER-BOUSQUET
commits to inform the Company of any temporary or permanent withdrawal of
license, of any fine she would not have yet received the offence notification,
in particular if she has to go to court because of the offence (speeding for
example). Once the agreement is terminated, Mrs. Corinne POLLIER-BOUSQUET
commits to pay the whole fines that could be claimed before or after termination
of the agreement.

If Mrs. Corinne POLLIER-BOUSQUET does not comply with these rules, it could be
qualified as a fault justifying the car collection.

PAID LEAVES:

Mrs. Corinne POLLIER-BOUSQUET will benefit of 2,5 days each working month and
the French bank holidays. The period of vacation will be decided by Mrs. Corinne
POLLIER-BOUSQUET and her supervisor considering the needs of the Company.

No leave carryover will be allowed.

 

4



--------------------------------------------------------------------------------

OBLIGATIONS:

Mrs. Corinne POLLIER-BOUSQUET commits to respect the instructions and the rules
in place in the Company.

TRIAL PERIOD:

A three-month trial period will apply. Both parties will have the opportunity to
terminate the agreement, without indemnity. The party who does not wish to
continue the contract must inform the other party in writing at least 8 days
before the desired departure date. This notice may be notified until the last
day of the trial period.

Any interruption occurring during the trial period (illness, holidays) will
extend the length of that period as it has to be effective work.

In case of extension of the trial period which cannot exceed three months,
Mrs. Corinne POLLIER-BOUSQUET will be notified of this extension eight days
before the end of the termination of the first trial period.

During that extension, the trial can be interrupted by either party, within a
prior notice of fifteen days. This notice can be notified within the last day of
the extension.

DURATION – PRIOR NOTICE:

The agreement is permanent.

At the end of the trial period, both parties can terminate the agreement. This
is subject to the respect of the laws in force and after a three month prior
notice. No prior notice will be applicable in case of serious or gross
misconduct.

EXCLUSIVITY:

During the agreement Mrs. Corinne POLLIER-BOUSQUET commits to exclusively work
for the Company. No other professional activity is allowed, even noncompetitive.

Mrs. Corinne POLLIER-BOUSQUET commits not to have any direct or indirect act of
unfair competition during the agreement.

PUBLISHING:

Mrs. Corinne POLLIER-BOUSQUET commits not to publish any studies based on works
done for the Company or its clients. She also commits not to disclose any
information, results of the clients, etc without the prior consent of the
Company.

 

5



--------------------------------------------------------------------------------

PROFESSIONAL CONFIDENTIALITY:

During the agreement and after its termination, Mrs. Corinne POLLIER-BOUSQUET
commits not to disclose to any company or person any confidential information
that could foster competitors. She commits to keep secret any information
regarding the finance of the Company or the Company itself and any company
belonging to the same Group or their clients.

Mrs. Corinne POLLIER-BOUSQUET commits to keep secret all the information she
will gather in the frame of her duties or because of the time she will spend in
the Company.

Any failure to this obligation would be seen as a serious misconduct justifying
a redundancy.

RESTITUTION AND USE OF THE COMPANY ASSETS:

Any assets of the Company that Mrs. Corinne POLLIER-BOUSQUET would have been
entrusted with in her duties notably the files, documentation, correspondence,
books, keys, credit cards, vehicle registration, check books, cell phone and
other documents remain the Company’s property and will have to be returned.

Mrs. Corinne POLLIER-BOUSQUET will use them solely for a work purpose. She will
not make any copy of them without the express consent of the Company.

Mrs. Corinne POLLIER-BOUSQUET commits to return the so-called assets and any
copy in her possession the day of her departure from the Company for any cause.
She will do it by herself without any prior or formal notice from the Company.

NON-COMPETE OBLIGATION:

For any reason of termination of the agreement, Mrs. Corinne POLLIER-BOUSQUET
commits not to work for any competing firm or to have any interest at any
manufacturing and trading of products or services that could compete the
activities of the Company.

 

6



--------------------------------------------------------------------------------

This clause applies to any sort of termination of contract intervened as soon as
the trial period will be finished.

By violating this clause, Mrs. Corinne POLLIER-BOUSQUET would have to pay a fine
of 183 € to the Company. This amount will have to be paid for each established
breach without any prior notice to cease the prohibited activity. The allocation
of the fine does not waive the right of the Company to order under financial
compulsion the cessation of the competing activity.

GOVERNING LAW – JURISDICTION:

The agreement is governed by French law. All disputes in connection with this
agreement shall be addressed to the French courts.

Done in two original documents

In Fontenay le Fleury,

The 6th of October 2003

/s/ Linda Huett                                        
                                 /s/ Corinne Pollier-Bousquet

Company                                          
                                       Mrs.  Corinne POLLIER-BOUSQUET

                                                                   
                               (read and approved)

Mrs. Linda HUETT

 

7